         Case 1:19-mj-00242-RMM Document 1-1 Filed 09/30/19 Page 1 of 1



                                       STATEMENT OF FACTS

         On Sunday, September 29, 2019, at approximately 5:00 p.m., Metropolitan Police Department
(MPD) Officers were in an observation post to monitor the sale of illegal narcotics in the Unit block of M
Street, NW, Washington, D.C. Officers observed an individual later identified as Denzel Boyd (Defendant
Boyd) engage in a brief conversation with another individual. Officers observed Defendant Boyd exchange
a plastic zip of white rock substance for U.S. currency. Officers provided additional MPD officers
information regarding the physical description and location for Defendant Boyd.

         Officers Ames and Dunckel approached Defendant Boyd in the rear parking lot of 1200 North
Capitol Street, NW, Washington, D.C. in an attempt to arrest him for the sale of illegal narcotics. Defendant
Boyd resisted officers and attempted to flee the scene on foot to escape apprehension. Defendant Boyd was
apprehended and, while attempting to place him into handcuffs, officers observed Defendant Boyd reaching
into his pockets and tossing items to the ground. Defendant Boyd reached into his waistband and removed
a firearm during the struggle with officers. Officers immediately disarmed Defendant Boyd, causing the
firearm to hit the ground with a loud metallic sound, and immediately recovered the firearm from the
ground.

         Defendant Boyd was secured in handcuffs and placed under arrest. Once under arrest, Defendant
Boyd reached into his right pants pocket and retrieved a clear plastic baggie containing approximately 13.3
grams of white rock substance and tossed it to the ground. Officers also recovered a clear plastic bag
containing eighteen small zip lock baggies, each containing a white rock substance. Officer Albright later
field tested both substances and each displayed a positive color reaction for the presence of cocaine base.

        Defendant Boyd was transported to the First District for processing. Defendant Boyd was read his
Miranda Warning and waived his rights to an attorney. During interview, Defendant Boyd admitted to
possessing the firearms and the illegal narcotics at the time of his contact with police.

       The firearm recovered was determined to be a black in color Smith and Wesson .40 caliber semi-
automatic handgun loaded with twelve (12) rounds of .40 caliber ammunition.

         A criminal history check of Defendant Boyd through the National Crime Information Center
confirmed that the defendant has a prior felony conviction in the Superior Court for the District of Columbia
for Distribution of Cocaine, docket number 2016 CF2 14354. This crime is punishable by more than one
year in the District of Columbia. There are no firearms manufactured in the District of Columbia.


                                                  _________________________________
                                                  OFFICER KENNETH DUNCKEL
                                                  METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF SEPTEMBER, 2019.



                                                          ___________________________________
                                                          ROBIN M. MERIWEATHER
                                                          U.S. MAGISTRATE JUDGE
